Chester, J.:
It having been found by the court that the defendant is maintaining a nuisance to the 'plaintiff by polluting the stream flowing through his land with its sewage, rendering such stream unfit for Ilia uses as a riparian owner and materially damaging him; that such nuisance is continually increasing, and will be continued permanently unless restrained by the court and that unless so restrained a multiplicity of suits will ensue, a clear case is made for equitable relief and an injunction should have been granted regardless Of the distance of plaintiff’s land from the city. (Butler v. Village of White Plains, 59 App. Div. 30; Strobel v. Kerr Salt Co., 164 N. Y. 321; Hooker v. City of Rochester, 126 id. 635; Chapman v. City of Rochester, 110 id. 273.)
. More than this, there appears no substantial distinction between this case and that of Sammons v. City of Gloversville (34 Misc. Rep. 459), recently affirmed in this court without opinion (67 App. Div. 628), and we feel bound to follow that decision.
The judgment in so far as it denies an injunction should be reversed, with costs to the appellant-, and an injunction granted to the same effect’and containing the same provisions as in the case last mentioned.
All concurred.
Judgment, so far as it denies injunction, reversed, with costs to appellant, and injunction granted as per opinion.